DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 and 09/09/2020 have been considered and placed of record in the file.
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrases “…updating a gain loss of a target beam…” in line 26 were already mentioned line 7 of the claim. Examiner suggests changing the phrase to “…updating the gain loss of the target beam…” .  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the phrases “…updating a gain loss of a target beam…” in lines 38-39 were already mentioned line 11 of the claim. Examiner suggests changing the phrase to “…updating the gain loss of the target beam…” .  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase “…a beam set…” in line 9 was already mentioned line 12 of the preceding claim 5. Examiner suggests changing the phrase to “…the beam set…” .  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the phrases “…updating a gain loss of a target beam…” in line 24 were already mentioned line 5 of the claim. Examiner suggests changing the phrase to “…updating the gain loss of the target beam…” .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrases “…updating a gain loss of a target beam…” in line 35-36 were already mentioned line 9 of the claim. Examiner  .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the phrase “…a beam set…” in line 9 was already mentioned line 10 of the preceding claim 15. Examiner suggests changing the phrase to “…the beam set…” .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2018/0139014 A1,hereinafter, “Xiong”) in view of YOU et al. (US 2019/0320434 A1, claimed priority from application 15/636,985 and provision  application 62/356,494, hereinafter, “You”).
Consider claim 11, Xiong teaches a beam allocation apparatus (see at least abstract, figure 1 and para. 27), comprising: a processor (see figure 1 (101), figure 3 (306)), configured to determine a first network device set, wherein the first network device set comprises to-be-scheduled first network devices (see at least figure 1 (102), paras. 29 and 36-37); the processor is further configured to allocate transceivers in a second network device to n first network devices in the first network device set, wherein n>2 (see at least figure 1 (104), paras. 30-31, Xiong teaches allocating transceivers (104) in a second network (101) to  n first network devices in the first network (102)); and the processor is further configured to respectively allocate n beams in different directions simultaneously generated by the transceivers to the n first network devices, wherein the n first network devices occupy different subbands in a frequency band  (see figure 1, paras. 59, 86, 134-137 and 144, Xiong teaches allocating DL signals/beams from Omni-directional antennas generated by the transceivers to different users, where the users (UEs) occupy different subbands in a frequency band of the transmitted signals).
Xiong teaches respectively allocate n beams in different directions simultaneously generated by the transceivers to the n first network devices, wherein the n first network devices occupy different subbands in a frequency band (see above), however, did not explicitly teach n devices occupy different subbands in a frequency band corresponding to the beams (emphasis added). You teaches said limitation (see figure 7 and description thereof, as well as para. 100, You teaches different UEs use different subbands corresponding to n beams).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Xiong and teach n devices occupy different subbands in a frequency band corresponding to the beams, as taught by You, thereby, to reduce the use of the bandwidth and have efficient system.

Consider claim 1: all of the limitations of method claim 1 are included in the apparatus claim 11, therefore, claim 1 is subjected to the same rejection applied to claim 11.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2018/0139014 A1,hereinafter, “Xiong”) in views of YOU et al. (US 2019/0320434 A1, claimed priority from application 15/636,985 and provision  application 62/356,494, hereinafter, “You”) and Braun et al. (US 2016/0315680 A1, hereinafter, “Braun”).
positioning n groups of antenna weights in the transceiver to obtain positioned weights (see at least abstract, paras. 78-79, 83 and figure 1, Xiong teaches having beam (antennas) weights positioned from the each transceiver towards each UEs in a subframe (simultaneously)) , wherein one group of antenna weights is used to generate a beam in one direction (see at least para. 83 in Xiong); and simultaneously generate the n beams in the different directions based on the weights by using the transceiver (see at least figure 1 and para. 83, Xiong teaches for each UE beams in different directions are generated based on the weights by each transceiver).
Xiong teaches positioning n groups of antenna weights in the transceiver to obtain positioned weights (see above), however did not particularly teach linear superposition groups of antenna weights in the transceiver to obtain superposed weights (emphasis added). Braun teaches said limitation (see at least para. 39 and figures 1-3, Braun teaches superposition of antennas (weights) in a transceiver to obtain superposed weights).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Xiong and teach linear superposition groups of antenna weights in the transceiver to obtain superposed weights, as taught by Braun, thereby, allowing to have efficient communication system.

Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632